DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,168,445 B2 and Patent Number 10,901,113 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sona Dalal on December 2, 2021.
The application has been amended as follows:
In claim 1, line 17, delete “pixels” and replace with --data points--
In claim 1, line 17, after “corresponding” insert --to--
In claim 1, line 18, delete “pixels” and replace with --data points--
In claim 1, line 19, delete “pixels” and replace with --data points--
In claim 24, line 1, delete “handheld” and replace with --hand-held--
In claim 24, line 1, delete “collimating” and replace with --collimator--

In claim 25, line 1, after “collimator is” insert --a--
In claim 26, line 1, delete “handheld” and replace with --hand-held--
In claim 27, line 1, delete “handheld” and replace with --hand-held--
In claim 28, line 21, delete “pixels” and replace with --data points--
In claim 28, line 21, after “corresponding” insert --to--
In claim 28, line 22, delete “pixels” and replace with --data points--
In claim 28, line 23, delete “pixels” and replace with --data points--
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a hand-held imaging device configured to scan an object by projecting a shaped X-ray beam, wherein the shaped X-ray beam is defined by a pencil beam, the device comprising: a processing system comprising at least one microprocessor positioned within the housing, in communication with the sensor, the plurality of detectors, and the display, wherein the processing system is configured to receive the first set of data and the scan data, generate one or more data points corresponding to interactions of the shaped X-ray beam with the object based on the scan data, correct the one or more data points using the first set of data, and generate an image based on the corrected one or more data points for presentation on the display, as claimed in claim 1.  Claims 2-27 are allowed by virtue of their dependency on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



December 2, 2021